Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Non-Final office is a response to the papers filed on 11/18/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin  (Pub. No. 2017/0323877 A1).

Regarding claims 1, 9, and 17, Lin discloses:

A method for cell placement (see Fig. 7, see par [0046], method of configuring an integrated circuit layout....), comprising: 
retrieving, from a cell library (see Fig. 7, see par [0046], method of configuring an integrated circuit layout....), a first cell and a second cell, wherein each of the first and second cells (see Fig. 4, cell 112 and 114) comprises 
a first local metal track proximate to a top boundary and a second local metal track proximate to a bottom boundary (see Fig. 4, first tracks 150a and 150c, second tracks 150b and 150d); and 
placing the first and second cells in a layout area comprising first global metal tracks and second global metal tracks alternating between one another in the layout area (see Fig. 4, first cell 112, second cell 114, first global tracks 350, second global metal track 360), wherein: 
the bottom boundary of the first cell contacts the top boundary of the second cell in the layout area (see cell 112 and 114); 
the first local metal track of the first cell aligns with one of the first global metal tracks (see cell 112, track 150a and global track 350); and 
the second local metal track of the second cell aligns with one of the second global metal tracks (see cell 114, track 150d and 360).

Regarding claims 2 and 10, Lin discloses:
wherein the second local metal track of the first cell aligns with another one of the second global metal tracks (see Fig. 4, 150b and 360), wherein the other one of the second global metal tracks is adjacent to the one of the first global metal tracks (see Fig. 4, 150d and 350).

Regarding claims 3 and 11, Lin discloses:
wherein the first local metal track of the second cell is aligned with an other one of the first global metal tracks (see Fig. 4, 150a, 360), wherein the other one of the first global metal tracks is adjacent to one of the second global metal tracks (see Fig. 4, 150c and 350).

Regarding claims 4 and 12, Lin discloses:
wherein: each of the first global metal tracks corresponds to a power line (see Fig. 4, 350, see par [0032], a VDD power supply 320 and a VSS ground line 360); and each of the second global metal tracks corresponds to a ground line (see Fig. 4, 350, see par [0032], a VDD power supply 320 and a VSS ground line 360).

Regarding claims 5 and 13, Lin discloses:
wherein: each of the first global metal tracks corresponds to a ground line; and each of the second global metal tracks corresponds to a power line (see Fig. 4, 350, see par [0032], a VDD power supply 320 and a VSS ground line 360).


Regarding claims 6 and 15, Lin discloses:
wherein for each of the first and second cells, a distance between the first and second local metal tracks is substantially equal to a distance between the one of the first global metal tracks and the one of the second global metal tracks (see Fig. 4, 350, see par [0032], a VDD power supply 320 and a VSS ground line 360).

Regarding claim 7 Lin discloses:

retrieving, from the cell library, a third cell that comprises a first local metal track proximate to a top boundary and a second local metal track proximate to a bottom boundary (see Fig. 4, first cell 112, second cell 114, first global tracks 350, second global metal track 360); placing the third cell in the layout area, wherein: the bottom boundary of the second cell contacts the top boundary of the third cell in the layout area; and the first local metal track of the third cell aligns with an other one of the first global metal tracks, wherein the other one of the first global metal tracks is adjacent to one of the second global metal tracks (Liu does not show the third cell, however, Liu teaches placing the cells on the integrated circuit layout, wherein the placing the cells forms at least one continuous poly on OD edge on the integrated circuit layout and the continuous poly on OD edge  extends across at least one common boundary between the cells (see Liu par [0051]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a method of configuring an integrated circuit layout of Lin to include an a third cell in order to get more precise a geometrical parameter (see Bianchi par [0095]).

Regarding claims 8, similar to claims 6 and 7, please see the rejection of claims 6 and 7 above.

Regarding claims 14, Lin discloses:
wherein: each of the first and second cells has an equal height measured between respective top and bottom boundaries; and  - 21 -Attorney Docket No. P20170604US02 / 4630.1120002each of the first and second global metal tracks in the layout area has an equal distance from one another (see Fig. 4, par [0047], standard cell layouts.... Therefore, cells are the same structure).

Regarding claims 16 and 20, Lin discloses:
wherein the processor is further configured to perform operations comprising transferring a pattern in the layout area to a mask to be used in the manufacturing of the circuit on a substrate (see par [0041], the photomask generator 610 generates one or more photomasks to be used in the manufacture of an integrated circuit.....).

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851